 



Exhibit 10.37
Amended and Restated Revolving Loan Agreement
AGREEMENT between the undersigned (the “Company”) and Wells Fargo Equipment
Finance, Inc. (“Wells Fargo”). This Amended and Restated Revolving Loan
Agreement (the “Agreement”) combines amends and restates two Revolving Loan
Agreements associated with account numbers 90143318 and 90141314, and shall
become effective beginning on the date undersigned.

1.   Loans.

WFEFI agrees, subject to the terms of this Agreement, to make loans to the
Company (the “Loans”) from time to time from the date hereof to and including
January 31, 2009 (the “Termination Date”), up to but not exceeding, in the
aggregate principal amount, at any one time outstanding, the sum of
$10,000,000.00 (the “Line of Credit”). Except for the initial Loan made
hereunder, each Loan shall be in the minimum amount of $25,000.00 or a multiple
thereof. All Loans made hereunder will be repayable at WFEFI’s address set forth
herein or at such other address as WFEFI may from time to time direct.

2.   Condition Precedent to all Loans.

WFEFI shall not be obligated to make any Loan under this Agreement if, at the
time of the making of the proposed Loan:

  (a)   an Event of Default, as defined in Section 13, has occurred and is
continuing;     (b)   the aggregate principal amount of Loans outstanding
exceeds the Available Line of Credit as defined in Section 7.1; or     (c)  
there has been a material adverse change in the Company’s financial condition
from that shown in the Company’s financial statement dated December 31, 2006.

3.   Loan Account; Monthly Statements.

All Loans will be charged, and payments received on account of such Loans
credited, to an account maintained in the Company’s name on WFEFI’s books (the
“Loan Account”). Each month WFEFI will render to the Company a statement of the
Loan Account which shall constitute an account stated and shall be deemed to be
correct, accepted by and binding upon the Company unless WFEFI shall receive a
written statement of exceptions from the Company within 30 days after such
statement has been rendered to the Company. In the event WFEFI should so
request, the Company agrees to execute and deliver to WFEFI such promissory
notes of the Company as WFEFI shall request in order to evidence the Loans, but
unless and until WFEFI should so request, the Loan Account and the monthly
statements thereof rendered by WFEFI to the Company shall constitute the primary
evidence of the Loans.

4.   Repayment of Loans.

4.1   At any time prior to Termination Date, the Company may make payments to
WFEFI on account of the Loans, provided that the Company may not make any
payment which results in the outstanding principal amount owing under the Loan
Account to be less than $250,000.00. All such payments may, at WFEFI’S option,
be applied first to the payment of accrued interest and then to principal.

4.2   The Company promises to pay the outstanding principal amount owing under
the Loan Account as of the Termination Date in 36 equal successive monthly
installments, commencing on, February 28, 2009 and on a like date of each month
thereafter until such amount has been paid in full, provided, however, that the
final installment shall be in the amount of the then unpaid principal amount.

4.3   At any time on or after the Termination Date, the Company may pay the then
outstanding principal amount owing on the Loan Account in whole or in part,
without penalty, provided that interest accrued to the date of such payment is
paid with such payment. Each such partial principal payment shall be in an
amount equal to the amount of a monthly installment determined under Section 4.2
or a multiple thereof. All such partial principal payments shall be applied to
the monthly installments due under Section 4.2 in the inverse order of their
maturities.

     
2101 (8/99) Non Standard Revolving Loan Agreement — Single Advance Rate
 
Page 1 of 10

 



--------------------------------------------------------------------------------



 



5.   Interest.

All Loans shall bear interest payable monthly at a rate per annum equal to the
“governing rate” plus 0.25% on the average daily unpaid balance of principal
outstanding on all such Loans during the month, but in no event greater than the
highest rate permitted by applicable law, even if this Agreement shall state a
minimum rate of interest. Interest shall be payable within 5 business days after
the Company’s receipt of WFEFI’s interest statement.
“Governing rate” shall mean a rate equal to the highest of (i) the Prime Rate of
The Chase Manhattan Bank or its successors or (ii) “The Wall Street Journal Prim
Rate” or (iii) the commercial paper rate in effect from time to time. Interest
shall be computed on the basis of a year of 360 days. The Prime Rate of The
Chase Manhattan Bank or its successors shall mean the rate of interest publicly
announced by The Chase Manhattan Bank or its successors in New York from time to
time as its Prime Rate. The Prime Rate of The Chase Manhattan Bank or its
successors is not intended to be the lowest rate of interest charged by The
Chase Manhattan Bank or its successors to its borrowers. “The Wall Street
Journal Prime Rate” shall mean the Prime Rate listed by the Wall Street Journal.
If more than one Prime Rate is listed in the Wall Street Journal, then the
highest rate shall apply. “Commercial paper rate” shall mean the average rate
quoted by the Wall Street Journal or such other source as WFEFI may determine
for 30-day dealer commercial paper.
The Governing Rate on the date of this Agreement is 8.25% per annum.

6. Definitions; Standards of Eligibility.   6.1   “Receivables” shall mean
accounts, contract rights, chattel paper, notes, drafts, rental receivables,
conditional sale contracts, security agreements, installment paper, installment
sales, revolving charge accounts, and other obligations for the payment of
money, including inter-company accounts and notes receivable, and all documents,
contracts, invoices and instruments evidencing or constituting the same and all
security instruments and security agreements relating thereto, which are created
or acquired by the Company, all property the sale or lease of which gives rise
or purports to give rise to Receivables, and all cash and non-cash proceeds
thereof, including any merchandise returned or rejected by, or repossessed from
customers.   6.2   “Eligible Receivables” shall mean Receivables created or
acquired by the Company in the regular course of its business as presently
conducted, which are and at all times continue to be acceptable to WFEFI in all
respects and which are payable within ninety (90) days of invoice date. In
general, no Receivable shall be deemed eligible unless: the credit of the
obligor on such Receivable is and continues to be acceptable to WFEFI; such
Receivable represents an existing, valid and legally enforceable indebtedness
based upon an actual and bona fide sale and delivery or lease of property or
rendition of services to the named obligor, which has been finally accepted by
the obligor and for which the obligor is unconditionally liable to make payment
in the amount stated in each invoice, document or instrument evidencing,
constituting or accompanying the Receivable in accordance with the terms
thereof, without rights of rejection or return or offset, defense, counterclaim
or claim of discount or dedication; all statements made and all unpaid balances
appearing in the invoices, documents and instruments representing or
constituting the Receivables, are true and correct and are in all respects what
they purport to be, and all signatures and endorsements that appear thereon are
genuine and all signatories and endorsers, if any, have full capacity to
contract, and the obligor owing such Receivable is not affiliated with or
employed by the Company; absolute title to each Receivable, free and clear of
any liens and encumbrances or claims of others, including liens or encumbrances
or claims of ownership on the property the sale or lease of which purports to
give rise to such Receivable, is vested absolutely in the Company and no other
assignment of or security interest or other interest in the Receivable in favor
of others is then in effect; the transactions underlying or giving rise to any
Receivable do not violate any applicable state or federal law or regulation and
all documents relating to the Receivables are legally sufficient under such laws
and regulations and are legally enforceable in accordance with their terms; and
any contract under which any Receivable arises does not contain a prohibition
against assignment or require the consent of or notice to the obligor with
respect to any assignment of monies arising thereunder. A Receivable will not be
deemed an Eligible Receivable if any of the following is the case: it is ninety
(90) or more days past due; it represents a COD sale; it is a contra account; it
is an employee/officer account; it is a retainage account; the obligor owing
such Receivable resides outside of the United States.   6.5   “Equipment” shall
have the same meaning as such term is defined under the Uniform Commercial Code.
  6.6   “Eligible Equipment” shall mean all of the Equipment which is owned by
the Company free and clear of all liens, encumbrances or claims in trust of
others, and which at all times continues to be acceptable to WFEFI for Eligible
Inventory and Eligible Equipment purposes.   6.7   “Obligations” shall mean all
loans and advances from time to time made by WFEFI to the Company hereunder and
to others at the request of or for the account of or for the benefit of the
Company, all other indebtedness and obligations which may be now or hereafter
owing by the Company to WFEFI under this Agreement or any other agreement which
may now or hereafter be entered

     
2101 (8/99) Non Standard Revolving Loan Agreement — Single Advance Rate
 
Page 2 of 10

 



--------------------------------------------------------------------------------



 



into by WFEFI with the Company, howsoever arising, whether absolute or
contingent, joint or several, matured or unmatured, direct or indirect, primary
or secondary, including, but not limited to, WFEFIs interest or other charges
hereunder or under any other agreement between the Company and WFEFI. The
Company hereby agrees to pay on demand all costs and fees WFEFI may incur in the
event of default by the Company hereunder, all costs and expenses (including,
all out-of-pocket expenses and attorneys’ fees actually paid by WFEFI) incurred
by WFEFI, its employees or agents in protecting, maintaining, preserving,
enforcing or foreclosing errs security interest in any Eligible Inventory and
Eligible Equipment, including all efforts made to enforce collection of any
Receivable, whether through judicial proceedings or otherwise, or in defending
or prosecuting any action or proceeding arising out of or relating to WFEFIs
transactions with the Company, all of which are hereby also included in the
definition of “Obligations” and which may be charged at WFEFIs option to the
Loan Accounts in the event the same are not promptly paid after demand.
Standards of eligibility or acceptability for Eligible Inventory and Eligible
Equipment purposes and determination of value shall be fixed and may be revised
from time to time solely by WFEFI in its exclusive judgment, exercised
reasonably and in good faith. Reliance by WFEFI from time to time on listings,
reports and other information relating to any Eligible Inventory and Eligible
Equipment furnished by or obtained from the Company shall not be deemed to limit
WFEFIs right to revise standards of eligibility or acceptability and
determination of value at any time and from time to time.
7. Grant of Security Interest; Eligible Inventory and Eligible Equipment.

7.1   As security for the prompt payment in full of all present and future
Obligations, the Company hereby grants to WFEFI a security interest in and
hereby assigns and pledges to WFEFI, its successors and assigns (which grant,
assignment and pledge shall continue until payment in full of all Obligations,
whether or not this Agreement shall have sooner terminated), all right, title
and interest of the Company in and to the following (which, together with any
other security at any time pledged, assigned or delivered by the Company to
WFEFI or received by WFEFI in connection with any Obligations are herein
sometimes collectively called “Eligible Inventory and Eligible Equipment”):

(a)   All Receivables of the Company, whether or not the same be Eligible
Receivables and whether or not specifically listed on any schedules, assignments
or reports furnished to WFEFI from time to time, whether now existing or arising
or created or acquired at any time hereafter, together with all rights to any
and all sums due and to become due on Receivables, all proceeds of Receivables
in whatever form, including cash, checks, notes, drafts and other instruments
for the payment of money, and all right, title and interest in and to any
merchandise the sale or lease of which gives rise to, or purports to create any
Receivable or which secures any Receivable, all property allocable to unshipped
orders and all merchandise returned by or reclaimed or repossessed from
customers, all rights of stoppage in transit, replevin, repossession and
reclamation and all other rights of any unpaid vendor or lienor. The continuing
general assignment and pledge of and security interest in Receivables contained
herein shall include all accounts, all documents, instruments, contracts, liens
and security instruments, all credit insurance polices and other insurance and
all guarantees relating to Receivables, all books and records evidencing,
securing or relating to Receivables, all Eligible Inventory and Eligible
Equipment, deposits, dealer reserves, or other security securing the obligations
of any person under or relating to Receivables, all credit balances in favor of
the Company on WFEFIs books, and all rights and remedies of whatever kind or
nature the Company may hold or acquire for the purpose of securing or enforcing
Receivables, and all general intangibles relating to or arising out of
Receivables; and

(b)   All equipment now or hereafter listed on Schedule A; and

(c)   All other personal property of the Company, now existing or hereafter
arising or acquired, including without limitation all of the Company’s accounts,
goods, furniture, machinery, equipment, fixtures, investment property, general
intangibles (including, without limitation, goodwill, inventions, designs,
patents, patent applications, trademarks, trademark applications, service marks,
trade names, licenses, leasehold interests in real and other security held by or
granted to the Company to secure payment of the Company’s accounts, investment
property, general intangibles, instruments, and notes), tax refunds, chattel
paper, contract rights, instruments, documents, notes, returned and repossessed
goods, together with all accessions to, substitutions for, and all replacements,
products and proceeds of the foregoing (including, without limitation, proceeds
of insurance policies insuring any of the foregoing), all books and records
(including, without limitation, customer lists, credit files, computer programs,
printouts, and other computer materials and records) pertaining to any of the
foregoing, and all insurance policies insuring any of the foregoing.

The Obligations shall also be secured by any property in which the company may
have granted, or may in the future grant, a security interest to WFEFI pursuant
to any other agreement, including, but not limited to, any such agreement which
WFEFI acquires by the way of purchase, assignment or otherwise.

     
2101 (8/99) Non Standard Revolving Loan Agreement — Single Advance Rate
 
Page 3 of 10

 



--------------------------------------------------------------------------------



 



8. Available Line of Credit.

8.1   The maximum principal amount of Loans that may, from time to time, be
outstanding under this Agreement, and which in no event shall exceed the Line of
Credit, is hereinafter referred to as the “Available Line of Credit.”   8.2  
The Available Line of Credit, at any time and from time to time, shall be an
amount equal to the following:

(a)   Sixty-five percent (65%) of the amount owing on Eligible Receivables as
computed from monthly aging reports to be submitted to WFEFI by Company; and  
(b)   Eighty (80%) of the aggregate appraised value of the Eligible Equipment;-
and.

(c)   Fifty percent (50%) of the Eligible Inventory as computed from monthly
reports to be submitted to WFEFI, up to a maximum advance of $700,000.00.

8.3   The total of Eligible Receivables as of the date June 30, 2007 is
$15,755,504.00. Sixty-five percent (65%) of the Eligible Receivables is
$10,241,078.00. The aggregate appraised value of Eligible Equipment described in
Schedule A as of this date is $2,314,150.00. Eighty percent (80%) of the
aggregate appraised value of the Eligible Equipment is $1,851,320.00.

8.4   The fair and correct appraised value of each item of Eligible Equipment
shall be deemed to be the amount set forth opposite each such item in Schedule A
attached hereto.

8.5   The Company may, from time to time, up to and including the Termination
Date add additional items of Eligible Equipment to Schedule A, provided that
each such item of Eligible Equipment must be acceptable to WFEFI in all
respects. The appraised value of any such item of new Eligible Equipment shall
be 100% of the cash price (exclusive of taxes and charges) paid by the Company
for such equipment and the appraised value of any such item of used Eligible
Equipment shall be agreed upon Auction Value.

8.6   The appraised value of each item of Eligible Equipment shall be deemed to
depreciate at the rate of 1.50% of the original appraised value of such item per
month, effective the first day of each month, commencing September 1, 2007, or,
in the event that Schedule A is subsequently amended to add other Eligible
Equipment, commencing on the first day of the month following the month in which
such Eligible Equipment was added to Schedule A. The Company may, subject to the
following terms and conditions, elect to reappraise any or all of the individual
items of Eligible Equipment on Schedule A and request that WFEFI use the
reappraised values to replace the depreciated values in computing the value of
the Eligible Equipment:

  (i)   the Company will not have the right to request a reappraisal of any item
of Eligible Equipment after any applicable Termination Date or if an Event of
Default has occurred and is continuing;     (ii)   an item of Eligible Equipment
may be reappraised only once during any calendar year,     (iii)   any
reappraisal of an item of Eligible Equipment shall be made on the same basis as
the last appraisal of such item or if no appraisal was previously made of such
item, the appraisal shall be made on a mutually agreed upon basis; and     (iv)
  the Company shall request the reappraisal in writing and shall pay all costs
associated with the reappraisal and the appraiser shall be subject to approval
by WFEFI and approval shall not be reasonably withheld.

8.7   Any Eligible Equipment which is subsequently sold or otherwise disposed
of, lost or destroyed, or which in the opinion of WFEFI has for any other reason
lost all Eligible Equipment value, shall be deemed to have an appraised value of
zero.

8.8   Notwithstanding anything to the contrary contained in Section 4.2, if at
any time the aggregate principal amount of all Loans outstanding exceeds the
Available Line of Credit then in effect, the Company will, within 10 days after
WFEFIs request therefor, either

  (a)   add such additional Eligible Equipment to Schedule A to increase the
Available Line of Credit to an amount equal to or exceeding the aggregate
principal amount of all loans then outstanding; or     (b)   pay WFEFI such
amount so that the amount of the Loans outstanding does not exceed the Available
Line of Credit.

9. Location of Eligible Equipment.
The Company and WFEFI agree that regardless of the manner of affixation, the
Eligible Equipment shall remain personal property and not become part of any
real estate. The Company agrees that the Eligible Equipment will be kept at the
location or locations specified on Schedule A or within the States of Arizona,
California, Idaho, New Mexico, Nevada, Texas, Utah or Wyoming.

     
2101 (8/99) Non Standard Revolving Loan Agreement — Single Advance Rate
 
Page 4 of 10

 



--------------------------------------------------------------------------------



 



10. Representations and Warranties.
The Company represents and warrants to WFEFI that:

10.1   except for the security interest granted hereby, the Eligible Inventory
and Eligible Equipment is and will remain free from all liens, claims, security
interests and encumbrances;

10.2   no financing statement covering the Eligible Inventory and Eligible
Equipment or any proceeds thereof is on file in favor of anyone other than
WFEFI, but if such other financing statement is on file, it will be terminated
or subordinated in a manner satisfactory to WFEFI;

10.3   all information supplied and statements made by the Company in any
financial, credit or accounting statement or application for credit prior to,
contemporaneously with or subsequent to the execution of this Agreement, are and
shall be true, correct, valid and genuine;

10.4   the Company has full authority to enter into and to perform under this
Agreement and in so doing, it is not violating its charter or by-laws, any law
or regulation or agreement with third parties, and it has taken all such action
as may be necessary or appropriate to make this Agreement binding upon it; and

10.5   this Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company that is
enforceable against it in accordance with the terms hereof, except as such
enforcement may be limited by bankruptcy or other similar laws affecting the
rights of creditors generally.

11. Company’s Agreements.
The Company agrees:

11.1   to defend at Company’s own cost any action, proceeding, or claim
affecting the Eligible Inventory and Eligible Equipment;   11.2   to pay
reasonable attorneys’ fees and other expenses incurred by WFEFI in enforcing its
rights and remedies under this Agreement;

11.3   to pay promptly all taxes, assessments, license fees and other public or
private charges when levied or assessed against the Eligible Inventory and
Eligible Equipment of this Agreement;

11.4   that, if any item of Eligible Inventory and Eligible Equipment is a motor
vehicle or other property for which a certificate of title is required or
permitted by law, Company shall obtain such certificate with respect to the
Eligible Inventory and Eligible Equipment showing the security interest of WFEFI
thereon and in any event shall do everything necessary or expedient to preserve
or perfect the security interest of WFEFI;

11.5   that the Company will not misuse, fail to keep in good repair, secrete,
or without the prior written consent of WFEFI, sell, rent, lend, encumber or
transfer any of the Eligible Inventory and Eligible Equipment notwithstanding
WFEFIs right to proceeds;

11.6   that WFEFI may, at any reasonable time, enter upon the Company’s premises
or wherever any of the Eligible Inventory and Eligible Equipment may be located,
inspect the Eligible Inventory and Eligible Equipment and/or the Company’s books
and records pertaining to the Eligible Inventory and Eligible Equipment, and
Company shall assist WFEFI in making such inspection;

11.7   that the security interest granted by the Company to WFEFI shall continue
to be effective as long as there are any Obligations owed by the Company to
WFEFI or this Agreement shall remain in effect

11.8   to preserve and maintain its corporate existence and good standing in the
jurisdiction of its incorporation, and qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is required; and  
11.9   that there will be no more material change of ownership or control from
that which exists at the time of this agreement.

12. Insurance and Risk of Loss.
All risk of loss, damage to or destruction of the Eligible Inventory and
Eligible Equipment shall at all times be on the Company. The Company will
procure forthwith and maintain at the Company’s expense insurance against all
risks of loss or physical damage to the Eligible Equipment for the full
insurable value thereof for the life of this Agreement plus breach of warranty
insurance and such other insurance thereon in amounts and against such risks as
WFEFI may specify, and shall promptly deliver each policy to WFEFI with a
standard long-form mortgagee endorsement attached thereto showing loss payable
to WFEFI; and providing WFEFI with not less than 30 days written notice of
cancellation; each policy shall be in form, terms and amount and with insurance
carriers satisfactory to WFEFI; WFEFIs

     
2101 (8/99) Non Standard Revolving Loan Agreement — Single Advance Rate
 
Page 5 of 10

 



--------------------------------------------------------------------------------



 



acceptance of policies in lesser amounts or risks shall not be a waiver of the
Company’s foregoing obligations. As to WFEFls interest in such policy, no act or
omission of the Company or any of its officers, agents, employees or
representatives shall affect the obligations of the insurer to pay the full
amount of any loss.
The Company hereby assigns to WFEFI any monies which may become payable under
any such policy of insurance and irrevocably constitutes and appoints WFEFI as
the Company’s attorney in fact (a) to hold each original insurance policy,
(b) to make, settle and adjust claims under each policy of insurance, (c) to
make claims for any monies which may become payable under such and other
insurance on the Eligible Equipment including returned or unearned premiums, and
(d) to endorse the Company’s name on any check draft or other instrument
received in payment of claims or returned or unearned premiums under each policy
and to apply the funds to the payment of the indebtedness owing to WFEFI;
provided, however, WFEFI is under no obligation to do any of the foregoing.
Should the Company fail to furnish such insurance policy to WFEFI, or to
maintain such policy in full force, or to pay any premium in whole or in part
relating thereto, then WFEFI, without waiving or releasing any default or
obligation by the Company, may (but shall be under no obligation to) obtain and
maintain insurance and pay the premium therefore on behalf of the Company and
charge the premium to the Company’s indebtedness under this Agreement. The full
amount of any such premium paid by WFEFI shall be payable by the Company upon
demand, and failure to pay same shall constitute an event of default under this
Agreement.
13. Financial Reports.
The Company and Meadow Valley Corporation agree that, until the Loans have been
paid in full, it will furnish WFEFI:

  (a)   within 120 days after the end of each fiscal year of the Company and
Meadow Valley Corporation, a balance sheet of the Company and Meadow Valley
Corporation as at the end of such fiscal year and statements of profit and loss
and surplus, all prepared in accordance with generally accepted principles and
practices of accounting consistently applied, and certified by independent
certified public accountants selected by the Company and Meadow Valley
Corporation and satisfactory to WFEFI;     (b)   within 60 days after the end of
each of the first three quarters of each fiscal year of the Company and Meadow
Valley Corporation, a balance sheet of the Company and Meadow Valley Corporation
as at the end of such quarter and statements of profit and loss and surplus for
such period, all prepared in accordance with generally accepted principles and
practices of accounting consistently applied and certified by the chief
financial officer or the principal accounting officer of the Company and Meadow
Valley Corporation; and     (c)   from time to time, such further information
regarding the business affairs and financial condition of the Company and Meadow
Valley Corporation as WFEFI may reasonably require.     (d)   within 30 days of
each fiscal quarter of the Company and Meadow Valley Corporation, a job
performance report detailing, at minimum, the original contract, estimated cost
and gross profit of each ongoing contract and the revenues and gross profit
recognized.

14. Events of Default.
The occurrence of any of the following events shall constitute an “Event of
Default”:

14.1   the Company fails to pay any Obligation when due and payable (whether due
at scheduled maturity, required prepayment, acceleration or otherwise);

14.2   the Company fails or neglects to perform, keep or observe any term,
provision, condition, covenant, representation or warranty contained in this
Agreement or in any other present or future agreement between the Company and
WFEFI;

14.3   the Company becomes insolvent or ceases to do business as a going
concern;

14.4   the filing by or against the Company of any petition or complaint or the
commencement of any case under any provision of the Federal bankruptcy laws or
the Company admits its inability to pay or fails to pay its debts generally as
they mature;

14.5   the Company makes an assignment for the benefit of creditors, its
property is attached or a receiver is appointed for the Company or any other
insolvency proceedings are instituted by or against the Company;

14.6   whenever WFEFI, in good faith, believes the prospect of payment or
performance is impaired or in good faith believes that the Eligible Inventory
and Eligible Equipment is not adequate security for the Obligations or in good
faith otherwise deems itself to be insecure;

14.7   any information furnished by or on behalf of the Company relating to the
Eligible Inventory and Eligible Equipment or the financial condition or business
affairs of the Company is determined by WFEFI to be false or misleading in any
material respect;

     
2101 (8/99) Non Standard Revolving Loan Agreement — Single Advance Rate
 
Page 6 of 10

 



--------------------------------------------------------------------------------



 



14.8   any guarantor dies or defaults in the payment or performance of any
Obligation to WFEFI or any guaranty obtained in connection with this Agreement
ceases to be in full force and effect; or   14.9   a surety, bonding company or
guarantor takes over the Company’s performance of any job contracted by the
Company.

The Company shall not be deemed in default pursuant to the preceding paragraphs
14.1,14.2,14.6,14.7,14.8 and 14.9 unless or until WFEFI has provided the Company
with prior written notice of default and allowed the Company ten (10) days from
the date of receipt of such notice to cure the alleged default.
15. Acceleration of Obligations and Remedies.

15.1   Upon the occurrence of an Event of Default and the lapse of the ten
(10) day cure period if pertinent, the outstanding balance owing under this
Agreement and all other Obligations shall, if WFEFI shall so elect, become
immediately due and payable without notice to or demand upon the Company of any
kind and the Loans shall bear interest at the same rate as before maturity until
paid in full. In no event shall the Company, upon acceleration of the maturity
of the Obligations by WFEFI, or otherwise, be required to pay any interest in
excess of the maximum amount permitted by law. Any acceleration of the
Obligations, if elected by WFEFI, shall be subject to all applicable laws,
including laws as to rebates and refunds of unearned charges.   15.2   Upon the
occurrence of an Event of Default and the lapse of the ten (10) day cure period
if pertinent and at any time thereafter, WFEFI shall have all the rights and
remedies of a secured party under the Uniform Commercial Code and any other
applicable laws, including the right to any deficiency remaining after
disposition of the Eligible Inventory and Eligible Equipment for which
deficiency Company hereby agrees to remain fully liable. The Company agrees that
WFEFI, by itself or its agent, may without notice to any person and without
judicial process of any kind, enter into any premises or upon any land owned,
leased or otherwise under the real or apparent control of the Company or any
agent of the Company where the Eligible Inventory and Eligible Equipment may be
or where WFEFI believes the Eligible Inventory and Eligible Equipment may be,
and disassemble, render unusable and/or repossess all or any item of the
Eligible Inventory and Eligible Equipment, and disconnect and separate all
Eligible Inventory and Eligible Equipment from any other property. The Company
expressly waives all further rights to possession of the Eligible Inventory and
Eligible Equipment after default and all claims for injuries suffered through or
loss caused by such entering and/or repossession. WFEFI may require the Company
to assemble the Eligible Inventory and Eligible Equipment and return it to WFEFI
at a place to be designated by WFEFI which is reasonably convenient to both
parties. WFEFI will give the Company reasonable notice of the time and place of
any public sale of the Eligible Inventory and Eligible Equipment or of the time
after which any private sale or any other intended disposition of the Eligible
Inventory and Eligible Equipment is to be made. Unless otherwise provided by
law, the requirement of reasonable notice shall be met if such notice is mailed,
postage prepaid, to the address of the Company shown herein at least 10 days
before the time of the sale or disposition. The proceeds of any such sale or
other disposition of the Eligible Inventory and Eligible Equipment shall be
applied first to the payment of all expenses of retaking, holding, storing and
preparing for sale, selling and the like, next to the payment of reasonable
attorneys’ fees and other legal expenses incurred by WFEFI in connection with
enforcing any of its rights under this Agreement and then to the payment of the
Obligations in such order as WFEFI, in its sole discretion, may elect. All of
WFEFIs rights are cumulative and not alternative.

16. Waiver of Defaults; Agreement Inclusive.
WFEFI may in its sole discretion waive a default, or cure, at the Company’s
expense, a default. Any such waiver in a particular instance or of a particular
default shall not be a waiver of other defaults or the same kind of default at
another time. No modification or change in this Agreement or any related note,
instrument or agreement shall bind WFEFI unless such changes or modifications
shall be in writing signed by WFEFI. No oral agreement shall be binding on
either party.
17. Financing Statements; Certain Expenses.
If permitted by law, the Company authorizes WFEFI to file financing statement
with respect to the Eligible Inventory and Eligible Equipment signed only by
WFEFI and to file a carbon, photograph or other reproduction of this Agreement
or of a financing statement. At the request of WFEFI, the Company will execute
any financing statements, agreements or documents, in form satisfactory to WFEFI
which WFEFI may deem necessary or advisable to establish and maintain a
perfected security interest in the Eligible Inventory and Eligible Equipment,
and will pay the cost of filing or recording the same in all public offices
deemed necessary or advisable by WFEFI. The Company also agrees to pay all costs
and expenses incurred by WFEFI in conducting UCC, tax or other lien searches
against the Company or the Eligible Inventory and Eligible Equipment and such
other fees as may be agreed. The Company will reimburse WFEFI for all
out-of-pocket expenses incurred by WFEFI for any appraisals of equipment and
charges made by anyone other than members of WFEFIs own staff in connection with
the processing of the Company’s Loan application.

     
2101 (8/99) Non Standard Revolving Loan Agreement — Single Advance Rate
 
Page 7 of 10

 



--------------------------------------------------------------------------------



 



18. Guaranties.
At, or prior to the making of the initial loan hereunder, the Company will
furnish or cause to be furnished to WFEFI, an unconditional guaranty of the
payment and performance of the Company’s Obligations, in form and substance
satisfactory to WFEFI, from Meadow Valley Corporation
19. Approval of Documentation.
All documentation and other matters relating to the transactions contemplated by
this Agreement, including but not limited to the validity and enforceability of
the guaranties, the first priority security interest in WFEFIs favor on the
property described in Schedule A, and any releases or subordinations covering
such property, shall be satisfactory and acceptable to WFEFI and its counsel
prior to disbursements of any and all Loans hereunder.
20. Late Charges.
Any payment not made when due shall, at the option of WFEFI, bear late charges
thereon calculated at the rate of 1 1/2% per month, but in no event greater than
the highest rate permitted by relevant law.
21. Inventory Reports; Assignments of Receivables.
In furtherance of the continuing assignment and security interest herein
contained, the Company will execute and make available to WFEFI from time to
time in such form and manner and with such frequency as may be required by
WFEFI, solely for WFEFIs convenience in maintaining a record of the Eligible
Inventory and Eligible Equipment, such confirmatory Inventory reports and
confirmatory assignments of Receivables, designating, identifying or describing
the Eligible Inventory and Eligible Equipment and copies of invoices to
customers, agreements of any kind with its customers, copies of suppliers’
invoices, evidence of shipment and delivery and such further documentation and
information relating to the Eligible Inventory and Eligible Equipment as WFEFI
may require, provided, however, that if the Company should fail to execute and
deliver such reports or assignments, such failure shall not affect, diminish,
modify or otherwise limit WFEFIs security interest in all present and future
Inventory and Receivables of the Company and the proceeds thereof. The Company
will furnish to WFEFI within thirty (30) days after the end of each month, an
aging report of the Company’s customers and amounts owing, prepared as at the
end of such month end. The Company agrees to advise WFEFI promptly of any
substantial change relating to the type, quantity or quality of Eligible
Inventory and Eligible Equipment or of any event which would have a material
effect on the value of the Eligible Inventory and Eligible Equipment or on the
security interested granted to WFEFI therein.
22. Conditions Precedent
The making of any Loan hereunder at any time by WFEFI in its sole discretion is
subject, among other things, to compliance in full by the Company with all of
the terms and provisions of this Agreement, as at any time amended, and to the
further condition that at the time of the proposed making of any such Loan there
shall have been no material adverse change in the financial condition or
business of the Company, and that no Event of Default, and no event which with
the lapse of time or the notice and lapse of time specified for the purpose of
constituting such an Event of Default, has occurred and is continuing at the
time of such proposed Loan.
23. Additional Covenants of the Company.
See attached Financial Report Covenant Rider consisting of one (1) page attached
hereto and made a part hereof.
24. Notices.
Any notice or request required or permitted to be given under this Agreement
shall be sufficient if in writing and sent by hand or by Certified Mail, in
either case return receipt requested, to the parties at the following addresses,
or at such other address as to which either party shall notify the other in
writing:
      Wells Fargo Equipment Finance, Inc.
      1540 West Fountainhead Pkwy.
      Tempe, AZ 85282
      Attn: VP Total Money
      Meadow Valley Contractors, Inc.
      4411 South 40th Street
      Phoenix, AZ 85040
      Attn: David Doty, CFO

     
2101 (8/99) Non Standard Revolving Loan Agreement — Single Advance Rate
 
Page 8 of 10

 



--------------------------------------------------------------------------------



 



25. Miscellaneous.
Any provisions hereof contrary to, prohibited by or invalid under applicable
laws or regulations shall be inapplicable and deemed omitted here from, but
shall not invalidate the remaining provisions hereof. If the Company is a
corporation, the Company represents that this Agreement is executed pursuant to
the authority of its Board of Directors. The Company and WFEFI each hereby waive
any right to a trial by jury in any action or proceeding with respect to, in
connection with, or arising out of this Agreement, or any note or document
delivered pursuant to this Agreement. This agreement shall be binding upon and
inure to the benefit of the Company and WFEFI and their respective successors
and assigns, except that the Company may not assign or transfer any of its
rights under this Agreement without the prior written consent of WFEFI. Section
headings are included in this Agreement for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.
If at any time this transaction would be usurious under applicable law, then
regardless of any provision contained in this Agreement or in any other
agreement made in connection with this transaction, it is agreed that:

  (a)   the total of all consideration which constitutes interest under
applicable law that is contracted for, charged or received upon this Agreement
or any such other agreement shall under no circumstances exceed the maximum rate
of interest authorized by applicable law and any excess shall be credited to the
Company; and     (b)   if WFEFI elects to accelerate the maturity of, or if
WFEFI permits the Company to prepay the Indebtedness, any amounts which because
of such action would constitute interest may never include more than the maximum
rate of interest authorized by applicable law, and any excess interest, if any,
provided for in this Agreement or otherwise, shall be credited to the Company
automatically as of the date of acceleration or prepayment.

26. Governing Law.
This Agreement shall be governed by, and construed in accordance with, the law
of the State of Minnesota.
27. Special Provisions. (See Special Provisions Instructions below.)
See Schedule “A” consisting of Five (5) pages attached hereto and made a part
hereof.
See Rider “A” consisting of one (1) page attached hereto and made a part hereof.
T no time will the amount of the aggregate appraised value of Eligible
Equipment, net of accumulated depreciation as describe in section 8.6, be lower
than $1,000,000.00.
Notwithstanding and in addition to provisions of section 8.3, for purposes of
calculating total Available Line of Credit of the Company, the Eligible
Equipment and Eligible Receivables will be measured against the sum of the Loan
Agreement and the Revolving Loan Agreement dated                     .
In aggregate, the total of Eligible Receivables as of the date June 30, 2007 is
$15,755,504.00. Sixty-Five percent (65%) of the Eligible Receivables is
$10,214,778.00. the aggregate appraised value of Eligible Equipment described in
Schedule A as of this date is $2,314,150.00. Eighty percent (80%) of the
aggregate appraise value of the Eligible Equipment is $1,851,320.00.
The Sum total of the above collateral components is $18.359,154.00. The
Available Line of Credit as of the date hereof is $12,297.698.00.
THIS AGREEMENT AMENDS AND RESTATES THAT CERTAIN RESTATED AND AMENDED REVOLVING
LOAN AGREEMENT DATED December 22, 2005 BETWEEN THE COMPANY AND WFEFI.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date shown below.

         
Dated: 10/9/2007
       
 
       
Wells Fargo Equipment Finance, Inc.
       
 
   
By                                                             
  Title                                                
                                 
 
       

             
1540 W. Fountainhead Pkwy.
           
 
Address    
 
           
Tempe,
  AZ   85285-7248    
City
  State   Zip Code    

     
2101 (8/99) Non Standard Revolving Loan Agreement — Single Advance Rate
 
Page 9 of 10

 



--------------------------------------------------------------------------------



 



           
Meadow Valley Contractors, Inc.
       
 
Company      
 
         
By  
Illegible [p74464p7446401.gif]

  Title CFO    

                 
4602 E. Thomas Road
               
 
Principal Place of Business    
 
               
Phoenix
  AZ     85018      
City
  State   Zip Code    

If an organization,
Type of organization: Corporation
Jurisdiction of organization: Nevada
Organization identification Number (or “NONE”): C1649-1980
Location of chief executive office: Arizona
SPECIAL PROVISIONS INSTRUCTIONS — The notations to be entered in the Special
Provisions section of this document for use in ALABAMA, FLORIDA, GEORGIA, IDAHO,
NEW HAMPSHIRE and OREGON are shown in the applicable State pages of the Loans
and Motor Vehicles Manual.

     
2101 (8/99) Non Standard Revolving Loan Agreement — Single Advance Rate
 
Page 10 of 10

 